Citation Nr: 1119687	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  06-18 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for service-connected residuals of Bell's palsy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran served on active duty from January 1943 to February 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC), in Washington, DC.  That decision granted service connection for residuals of Bell's palsy, and assigned a disability rating of 10 percent, effective from September 24, 2002.  The appellant appealed that decision, and the case was referred to the Board for appellate review.

The Veteran testified before the undersigned Veterans Law Judge at a video conference hearing conducted in January 2011.  A copy of the hearing transcript is of record and has been reviewed.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

Reasons for remand:  To obtain VA medical records, private medical records, and to obtain another VA examination.  

At the Veteran's hearing in January 2011, he testified that he was receiving treatment for his Bell's palsy at the VA hospital in Detroit.  See page five of hearing transcript (transcript).  He also provided the name of the treating physician, Dr. "M".  Id.  (Initials used to protect the Veteran's privacy.)  Review of the Veteran's claims file reveals that the most recent records on file from the Detroit VA Medical Center (VAMC)--and showing treatment provided the Veteran from the Dr. D.J.M., whom the Veteran named at the hearing--are dated in April 2010.  Therefore, an effort to obtain any VA medical records pertaining to treatment afforded the Veteran from the Detroit VAMC dated from April 2010 should be undertaken.  It is important to note that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  These treatment records, if obtained, should be associated with the claims file.  38 U.S.C. § 5103A (West 2002).

Also at the January 2011 hearing, it was noted that the Veteran was to be provided an opportunity to submit certain private medical records to VA.  See page nine of transcript.  The Veteran reported that, just during the previous week, he had undergone CAT (computed tomography) scans at the Henry Ford Hospital in Detroit.  He added that these tests were in conjunction with treatment being afforded him by two named physicians, Drs. F. and C.  See page three of transcript.  The Veteran indicated that one, if not both, of these physicians was a neurologist.  See page eight of transcript.  The Veteran also testified that he had been to the Crestar Eye Institute; he did not, however, name the date(s) of treatment.  

In February 2011, private medical records were received by the Board accompanied by a waiver of initial RO consideration.  These records, from the Henry Ford Hospital, and dated from July 2009 to November 2010, show treatment afforded the Veteran for his service-connected Bell's Palsy.  Missing from these records, however, are CAT scan records dated in January 2011 (as noted, the Veteran testified in January 2011 that he had a CAT scan the previous week).  Also, none of these records indicate treatment afforded the Veteran by either Dr. F. or Dr. C.  Hence, there appear to be pertinent private medical records that have yet to be associated with the claims file.  As this case is being remanded for other reasons, and as these private medical records may contain information pertinent to the matter at hand, 38 C.F.R. § 3.159(c)(1)(2) mandates that VA assist in obtaining such records.  Concerning this, the Board notes that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193, reconsidered, 1 Vet. App. 406 (1991); see also Wamhoff v. Brown, 8 Vet. App. 517 (1996).  In this regard, the Veteran must provide the RO on remand with any information or forms, such as an authorization to release private medical records, that the RO deems necessary to enable it to obtain these records.

In addition, during of his January 2011 hearing, the Veteran testified that his service-connected Bell's Palsy had worsened.  See page three of transcript.  He also claimed that it was his belief that his most recent VA examination was "inadequate," as it was reported that he did not have any Bell's palsy residuals at that time.  See page four of transcript.  Review of the record shows that the Veteran was most recently afforded a VA examination for his Bell's palsy in January 2009 (cranial nerves examination).  

When a veteran alleges that his service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment, particularly if there is no additional medical evidence which addresses the level of impairment of the disability since the previous examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the veteran was entitled to a new examination after a two year period between the last VA examination and the veteran's contention that the pertinent disability had increased in severity); VAOPGCPREC 11-95, para. 11 (Apr. 7, 1995) (where a claimant affirmatively asserts to the Board that a further increase in disability has occurred subsequent to the prior examination and decision, an additional examination may be required).  As noted, in January 2011, the Veteran testified (i.e., in reporting continuing VA and private medical treatment) to the effect that the residuals of his Bell's palsy had grown more severe since the latest VA examination.  

The Board also notes that the January 2009 VA examiner indicated the claims file was not available for review.  Applicable regulations state that it is essential that, both in the examination and evaluation, each disability be viewed in relation to its history.  See 38 C.F.R. § 4.1.  In this regard, medical examinations generally should "take into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The fulfillment of the statutory duty to assist includes conducting a thorough and contemporaneous medical examination which takes into account the records of prior medical treatment so that the disability evaluation will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); see also 38 C.F.R. § 3.326 (2010); VAOPGCPREC 20-95 (July 14, 1995) (a VA examiner must review a claimant's prior medical records when such a review is necessary to ensure a fully informed examination or to provide an adequate basis for the examiner's findings and conclusions).

Also, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, for the above-stated reasons, the Board finds that a VA examination is necessary to determine the current severity and manifestations of the Veteran's Bell's palsy.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC should obtain and associate with the claims file VA treatment records from the VAMC in Detroit dating from April 2010 to the present.  Efforts to obtain these records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  If the records are unavailable, the claims file must be properly documented as to the unavailability of these records.

2.  By appropriate means, and with any necessary assistance from the Veteran, the RO/AMC should seek to obtain all private medical records from the Henry Ford Hospital dated from November 2010 to the present.  Special attention should be undertaken in an effort to obtain CAT scan findings from January 2011, as well as all private medical records showing treatment afforded the Veteran from Drs. F and C.  See page 3 of hearing transcript for complete last names of these private doctors.  Treatment records from the Crestar Eye Institute should also be sought.  The Veteran should be provided, and requested to complete, a VA Form 21-4142, Authorization and Consent to Release Information, concerning these private medical records.

If the RO/AMC is unable to locate and/or obtain these identified treatment records, a memorandum of the RO/AMC efforts in attempting to obtain those records should be associated with the claims file.  See also 38 C.F.R. § 3.159(c)(1).

3.  The RO/AMC should thereafter arrange for a VA examination of the Veteran in order to determine the nature, extent, and current severity of his service-connected Bell's palsy residuals.  The claims files, including a copy of this remand, must be made available to the examiner for proper review of the medical history.  Tests or studies deemed necessary to definitively determine whether the Veteran in fact experiences any impairment of the 7th cranial nerve should be accomplished.  The examiner is to set forth all findings in detail.  After reviewing the file, obtaining a detailed history from the Veteran, and examining him, the examiner should provide an opinion as to the extent of impairment of the left 7th cranial nerve.  The examiner should identify each sign or symptom caused by the palsy and describe the overall impairment in terms consistent with the rating criteria--less than moderate, moderate, or severe incomplete paralysis or complete paralysis.  See 38 C.F.R. § 4.124a, Diagnostic Code 8207.  Any other nerve affected by the service-connected disability should be addressed by the examiner in like fashion.  The examiner should also provide an opinion as to whether any eye disorders are caused or made worse by the Veteran's service-connected Bell's palsy residuals.  For each complaint made by the Veteran, it should be specifically noted whether such a symptom is due to Bell's palsy.  For each symptom found not to be due to Bell's palsy, a detailed explanation of why it is not due to Bell's palsy should be provided.

4.  The Veteran is hereby notified that it is his responsibility to report for any VA examination, to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any ordered examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address prior to the date of the examination.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  Thereafter, the RO/AMC must review the claims file and ensure that the foregoing development actions, as well as any other indicated development, have been conducted and completed in full.  If the response is deficient in any manner, the RO must implement corrective procedures.

6.  Following completion of all indicated development, the RO/AMC should review and readjudicate the claim for an initial disability rating in excess of 10 percent for the Veteran's service-connected Bell's Palsy residuals.  If the benefit sought on appeal is not granted, the RO/AMC shall issue a supplemental statement of the case (SSOC) and afford the Veteran and his representative an opportunity to respond thereto.  The RO should also consider whether "staged" ratings are appropriate in light of Fenderson v. West, 12 Vet. App. 119 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The purpose of this REMAND is to ensure due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  No action is required on the Veteran's part until he is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



